Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, 14-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley (US 2019/0326873).
Regarding claim 1, Bradley discloses a bulk acoustic wave resonator (Fig. 1-6, Claims 1-20, Page 17) comprising: a first electrode (¶[0036] 102 or Page 17, claim 1, first electrode and second electrode); a piezoelectric layer (¶[0038] 103 or Page 17 claim 1, second piezoelectric layer) disposed on at least a portion of the first electrode; and a second electrode (¶[0037] 104 or Page 17 claim 1, third electrode and fourth electrode) disposed on the piezoelectric layer wherein the piezoelectric layer contains a dopant (¶[0039] or Page 17 claim 8), and a value of [a thickness (nm) of the piezoelectric layer x a concentration (at%) of the dopant]/100 is less than or equal to 80 (¶[0041], [0052] [0083-0084] or Page 17 claim 9, calculated range 7.5 - 560 overlaps <= 80).  
Regarding claim 2, Bradley discloses the bulk acoustic wave resonator wherein the piezoelectric layer includes aluminum nitride (AIN) (¶[0041] or Page 17, claim 5).  
Regarding claim 3, Bradley discloses the bulk acoustic wave resonator wherein the dopant is one of, or a combination of one or more of, scandium (Sc), erbium (Er), yttrium (Y), lanthanum (La), titanium (Ti), zirconium (Zr), hafnium (Hf), tantalum (Ta), and niobium (Nb) (¶[0039 -0043] or Page 17 claim 6).  
Regarding claim 4, Bradley discloses the bulk acoustic wave resonator wherein the dopant is scandium (Sc), and a content of scandium (Sc) in the piezoelectric layer is 0.1 to 30 at% (¶[0041] or Page 17 claim 8, the range 3 - 40 overlaps 0.1 - 30).  
Regarding claim 5, Bradley discloses the bulk acoustic wave resonator wherein the content of scandium (Sc) in the piezoelectric layer is 10 to 30 at% (¶[0041] or Page 17 claim 8, the range 3 - 40 overlaps 10 - 30).  
  
Regarding claim 10, Bradley discloses the bulk acoustic wave resonator (Fig 5) further comprising an insertion layer (¶[0117] 501, the layer 501 is inserted between the piezoelectric layer 103 and the first electrode 102) at least partially disposed below a portion of the piezoelectric layer.  
Regarding claim 11, Bradley discloses the bulk acoustic wave resonator wherein one or both of the first electrode and the second electrode is formed of one of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (Ir), platinum (Pt), copper (Cu), titanium (Ti) tantalum (Ta), nickel (Ni), and chromium (Cr), or alloys thereof (¶[0044] or Page 17 claim 3).  
Regarding claim 14, Bradley discloses the bulk acoustic wave resonator (Fig. 2) further comprising a substrate (¶[0027] 101, drawings mistakenly shows as 107) disposed on an opposite side of the first electrode from the piezoelectric layer and the second electrode, wherein the substrate comprises a reflective layer (¶[0058-0059]) 216-221) that overlaps with an active region (¶[0064] 110) in which the first electrode, the piezoelectric layer, and the second electrode overlap each other (Fig 2).  
Regarding claim 15, Bradley discloses the bulk acoustic wave resonator (Fig 1B) further comprising a substrate (101) disposed on an opposite side of the first electrode from the piezoelectric layer and the second electrode, wherein the substrate comprises a cavity (107) forming groove that overlaps an active region (110) in which the first electrode, the piezoelectric layer, and the second electrode overlap each other.  
Regarding claim 17, Bradley discloses a bulk acoustic wave resonator (Fig. 1-6) comprising: an input electrode (102); an output electrode (104); and a doped piezoelectric layer (103) disposed between the input electrode and the output electrode, wherein a product of a thickness of the piezoelectric layer in nanometers and a concentration percentage of a dopant of the piezoelectric layer is less than or equal to 8000 (¶[0041], [0052] [0083-0084] or Page 17 claim 9, calculated range 750 - 56000 overlaps <= 8000).
Regarding claim 18, Bradley discloses the bulk acoustic wave resonator of wherein the dopant is a rare earth metal or a transition metal (¶[0039]).  
Regarding claim 19, Bradley discloses the bulk acoustic wave resonator wherein the dopant is scandium (¶[0041]).  
Regarding claim 20, Bradley discloses the bulk acoustic wave resonator wherein the concentration percentage of the dopant is between 6.25% and 20% inclusive (¶[0041] or Page 17 claim 8, the range 3 - 40 overlaps 6.25 - 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Hurwitz (US 2018/0278228).
Regarding claims 6 and 16, Bradley discloses the bulk acoustic wave resonator except a membrane layer disposed between the substrate and the first electrode and defining a cavity together with the substrate recited in claim 6 and an insulating layer disposed on the cavity forming groove recited in claim 16.  As well-known in the art, forming cavity with a membrane layer or an insulating layer, as taught by Hurwitz, for example, is typical practice in fabricating resonators and therefore it would have been obvious to one of ordinary skill in the art to use a membrane or insulating layer to form the cavity of Bradley.
Regarding claim 12, Bradley discloses the bulk acoustic wave resonator and briefly mentions about surface roughness (¶[0087]) except that a root mean square (RMS) of surface roughness of the first electrode is 5 nm or less.  One skilled in the art would recognize such value/range being used for optimization because the structure of the resonator of Bradley is substantially identical to the applicant claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The subject matter “aluminum alloy layer containing scandium” being the electrodes and the piezoelectric layer having no distinction between layers would not be recognized by one skilled in the art to make the invention.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “etching prevention portion” recited in claims 7-8; “a seed layer comprised of aluminum nitride” as set forth in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shealy (US 2020/0343875) discloses a FBAR with a piezoelectric layer doped by one or more species.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849